Citation Nr: 1646611	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastro-esophageal reflux disease (GERD).  

2.  Entitlement to service connection for sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for disabilities of the shoulders and hands, claimed as tendonitis. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Service connection for GERD was granted by the RO in the August 2013 rating decision and a noncompensable evaluation was assigned, effective October 5, 2011. In a September 2014 rating decision, the RO increased the evaluation to a 10 percent disability rating, effective October 5, 2011. The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for service-connected GERD since October 5, 2011 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that one of the issues was certified as a claim of entitlement to service connection for tendonitis.  A review of the Veteran's notice of disagreement and the Statement of the Case reflect discussion of complaints involving the shoulders and hands.  Accordingly, the Board has recharacterized the issue as reflected on the title page.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected GERD, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea and for disabilities of the shoulders and hands, claimed as tendonitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the effective date of service connection, the Veteran's service-connected GERD has been manifested by periodic vomiting of blood, burning in his upper and lower stomach area, bleeding upon bowel movements, irregular bowel movements, and pain in his upper and lower stomach area; which were productive of considerable impairment of health.    


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent rating, but not higher, for the service-connected GERD have been more nearly approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114a, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  All identified and available treatment records for the time periods addressed in this decision have been secured, and the Veteran was provided a VA examination in August 2013.  The examiner noted the Veteran's account of his symptoms and conducted an appropriate physical examination.  The Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased initial rating for GERD.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

II.  Legal Criteria

The Veteran seeks a rating in excess of 10 percent for the service-connected GERD disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

There is no diagnostic code dedicated to rating GERD.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Given the Veteran's symptomatology, his disability due to  GERD, has been rated by analogy to a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under this diagnostic code, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A higher, 60 percent, evaluation is warranted if there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Where the Veteran does not meet the requirement for a compensable evaluation, then a zero percent evaluation shall be assigned.  38 C.F.R. § 4.31. 

The Board also observes that ratings under diagnostic codes 7301 to 7329 and 7345 to 7348 cannot be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Factual Background

A VA examination of the current severity of the Veteran's GERD was conducted in August 2013.  The VA examiner diagnosed the Veteran with GERD dating to 1979.  The Veteran reported that he experiences recurrent symptoms including epigastric pain, nausea, vomiting, pyrosis and acid reflux, and heartburn after eating spicy foods.  The VA examiner reported that the Veteran takes medication for his GERD.  The VA examiner noted that the Veteran experiences four or more episodes of symptom recurrence per year lasting one to nine days.  The VA examiner noted that the Veteran's symptoms include periodic abdominal pain, recurrent nausea four or more times per year that lasts one to nine days, and recurrent vomiting four or more times per year.  However, the VA examiner noted that the Veteran does not experience incapacitating episodes and has no other pertinent physical findings, complications, conditions, signs, or symptoms related to his GERD.  

In his notice of disagreement (NOD) received in September 2013, the Veteran described the symptoms associated with his GERD as vomiting, bleeding upon bowel movements, and constant stomach pains.  He also submitted a separate statement describing periodic vomiting of blood, burning in his upper and lower stomach area, bleeding upon bowel movements, irregular bowel movements, daily acid reflux, and constant pain in his upper and lower stomach.  


Analysis

The Board finds that the Veteran's GERD symptoms more nearly approximate the criteria for a 30 percent evaluation, but not higher, for the entire period on appeal.  

The Veteran is competent to report easily observable symptomology of his GERD disability and the Board has no reason to doubt the credibility of the Veteran's reports.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has reported that he experiences daily symptoms, including constant abdominal pain and daily acid reflux.  He also stated that he experiences bleeding on bowel movements, periodic vomiting of blood, and burning in his upper and lower stomach.  The Veteran's reports of his symptoms are consistent with the August 2013 VA examiner's report.  The VA examiner found that the Veteran's symptoms include periodic abdominal pain, recurrent nausea, and recurrent vomiting.  Based on the Veteran's competent and credible statements and the August 2013 VA examiner's report, the Board concludes that the symptoms of the Veteran's service-connected GERD more nearly approximate the criteria for a 30 percent evaluation through their considerable impairment of the Veteran's health. 

In this case, the VA examination report and the Veteran's statements do not specifically indicate the Veteran's symptoms include dysphagia.  The wording of diagnostic code 7346 requires the presence of dysphagia, pyrosis, and regurgitation to meet the full requirements of the 30 percent criteria.  However, in light of the Veteran's competent and credible statements as to the type and persistence of his symptoms, the Veteran's symptomatology clearly exceeds the severity contemplated by the 10 percent rating criteria of diagnostic code 7346.  Therefore, with consideration of the benefit of the doubt doctrine, the Board finds that his symptoms more nearly approximate those required for a 30 percent evaluation for the entire period on appeal.  Thus, reasonable doubt in this regard is resolved in the Veteran's favor.

However, the treatment records provide evidence against the assignment of a rating higher than 30 percent.  Current symptoms of the Veteran's service-connected GERD include constant abdominal pain, nausea, and vomiting.  The evidence does not reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant higher disability ratings at any time during the appeal.  The Board is aware that a treatment note from September 2009 reports that the Veteran was losing weight.  However, the note also encourages the Veteran to continue his diet and exercise.  The Veteran has not asserted that he has lost weight due to his GERD, the September 2009 note does not mention his GERD as a current problem, and the August 2013 VA examiner did not record weight loss as a sign or symptom of the Veteran's GERD.  As such, the Board concludes that there is not sufficient evidence to conclude that the Veteran's GERD is productive of material weight loss consistent with the criteria for a 60 percent rating.  Further, though the Veteran experiences pain and vomiting; hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health are not reported or found. 

The Board also considered whether rating the condition under another diagnostic code would result in a higher rating.  As noted above, ratings for the digestive system are not to be combined but rather a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.  In this case, the Veteran claimed that he experienced blood in his stool, so the Board considered whether rating the condition by analogy to irritable bowel syndrome would be appropriate.  IBS is rated under diagnostic code 7319; this code states that a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  As an evaluation in excess of the 30 percent is not possible under this diagnostic code, consideration under this code would not result in a higher rating.  Likewise, diagnostic code 7321 does not provide for a rating in excess of 30 percent.  Diagnostic codes 7345 and 7347 are inapplicable as well.  Both require evidence of weight loss for a rating in excess of 30 percent and the evidence does not support the conclusion that the Veteran has experienced weight loss due to his service-connected GERD disability.  In sum, the Board finds that the symptoms described by the August 2013 VA examiner and the Veteran are best addressed under the criteria for diagnostic code 7346. 

In light of the Veteran's competent and credible statements regarding the symptoms of his service-connected GERD and the August 2013 VA examiner's report, the Board affords the Veteran the benefit of the doubt and finds that an evaluation of 30 percent, but not higher, is warranted for the entire period on appeal for the Veteran's service-connected GERD.  See supra Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected GERD are contemplated and reasonably described by the rating criteria discussed above.  Specifically, the rating criteria contemplate the symptoms of pain, nausea, and vomiting found to be present by the August 2013 VA examiner.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Accordingly, referral for consideration of an extraschedular rating is not warranted.

In short, there is nothing in the record to indicate that the Veteran's GERD disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating of 30 percent for the service-connected GERD disability, but not higher, is granted for the entire period on appeal, subject to the laws and regulations governing the payment of VA compensation.  


REMAND

In a statement received in September 2013, the Veteran stated that a doctor performed a sleep study on him.  The Veteran reported that the doctor asked him whether he was ever traumatized because he presented with a lot of eye movements and stopped breathing at times throughout the night.  The Veteran asserted that he was traumatized during his time in the military, and the record reflects that he is service-connected for his PTSD.  A treatment note from February 2009 records "OSA" under the "assessment" section, which can be interpreted as a diagnosis of Obstructive Sleep Apnea.  Another note from September 2010 indicates the Veteran uses a C-PAP machine, which can be used to treat sleep disorders.  Because there is evidence of a current disability and an indication that it is related to the Veteran's service or a service-connected disability, an examination is necessary to resolve the Veteran's claim. 

In his statement received September 2013, the Veteran asserted that he still suffers pain in his shoulder joints and hand joints, among other places.  The September 2014 Statement of the Case (SOC) denied entitlement to service connection for tendonitis based on a lack of complaints, treatment, or diagnosis of tendonitis of the shoulder or hand joints.  The SOC identified treatment for an injury to the Veteran's left thumb and right fifth finger.  However, the SOC failed to consider an undated Service Treatment Record (STR) that indicates pain in both the Veteran's hands.  The note reads, "19 y old B/w C/o pain in elbow joint and joint of metacarp[al] B hand x 3wks."  This note suggests pain in the Veteran's hands during his active service and his September 2013 statement indicates continuing pain in his hands.  As such, an examination is necessary to resolve the Veteran's claim.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any sleep disorders.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's statement received in September 2013 and the treatment notes from February 2009 and September 2010.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Identify any currently diagnosed sleep disorders. 

(b) For each identified sleep disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder is etiologically related to, or began during, the Veteran's active service. 

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any sleep disorder was caused or aggravated by the Veteran's service-connected PTSD.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any hand or shoulder disability (claimed as tendonitis).  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's statement received in September 2013 and the undated STR that indicates complaints of pain in the Veteran's hands.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) identify any currently diagnosed hand and/or shoulder disability.

(b) Provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed hand or shoulder disability is etiologically related to, or began during, the Veteran's active service. 

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


